United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1272
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                             Patrick James Cavanaugh

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                     for the District of North Dakota - Eastern
                                   ____________

                           Submitted: January 10, 2022
                             Filed: March 10, 2022
                                 [Unpublished]
                                 ____________

Before BENTON, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Patrick Cavanaugh, who pleaded guilty to assaulting his girlfriend, received a
36-month prison sentence. See 18 U.S.C. § 113(a)(7) (criminalizing assault
resulting in substantial bodily injury when the victim is an “intimate” or “dating”
partner). He argues that the sentence, which the district court 1 imposed after varying
upward, is procedurally and substantively flawed.

       We first conclude that there was no procedural error, plain or otherwise. See
United States v. Becerra, 958 F.3d 725, 731 (8th Cir. 2020) (reviewing a sentencing
challenge raised for the first time on appeal for plain error). Although the district
court discussed placing him in a drug-treatment program in prison, it “never
expresse[d] an intention to lengthen [his] sentence for rehabilitative purposes.”
United States v. Werlein, 664 F.3d 1143, 1147 (8th Cir. 2011) (quotation marks
omitted) (explaining that “a district court ‘commits no error by discussing the
opportunities for rehabilitation within prison or the benefits of specific treatment or
training programs’” (quoting United States v. Tapia, 564 U.S. 319, 334 (2011)).

      Nor is the sentence substantively unreasonable. See United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (reviewing the substantive
reasonableness of a sentence for an abuse of discretion). The record establishes that
the district court sufficiently considered the statutory sentencing factors, see 18
U.S.C. § 3553(a), and did not rely on an improper factor or commit a clear error of
judgment. See United States v. Larison, 432 F.3d 921, 923–24 (8th Cir. 2006).
Indeed, the court considered a host of factors, both mitigating and aggravating, and
decided that an upward variance was appropriate. Just because Cavanaugh would
have weighed the factors differently does not mean the court abused its discretion.
See United States v. Hall, 825 F.3d 373, 375 (8th Cir. 2016) (per curiam).

      We accordingly affirm the judgment of the district court.
                     ______________________________




      1
       The Honorable Peter D. Welte, United States District Judge for the District
of North Dakota.
                                         -2-